Case 1:19-cv-09908-AT Document 31 Filed 05/20/20 Page 1 of 1

 

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
VICTOR LOPEZ AND ON BEHALF OF DOC #.
HIMSELF AND ALL OTHER PERSONS DATE FILED: _ 5/20/2020 __
SIMILARLY SITUATED,

Plaintiff,

-against- 19 Civ. 9908 (AT)

YARD HOUSE USA, INC.. ORDER

Defendant.

 

 

ANALISA TORRES, District Judge:

Having reviewed the parties’ pre-motion letters, ECF Nos. 27, 28, it is hereby ORDERED
that:

1. By June 10, 2020, Defendant shall file its motion to dismiss;
2. By July 1, 2020, Plaintiff shall file his opposition; and
3. By July 15, 2020, Defendant shall file its reply, if any.

SO ORDERED.

Dated: May 20, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
